In re Barrow, Jennifer Martin; — Defendants); applying for supervisory and/or remedial writs; Parish of Ouachita, 4th Judicial District Court, Div. “A”, No. 93-0166; to the Court of Appeal, Second Circuit, No. 27474-CW.
Granted. La.Code Civ.P. art. 3941 mandates a suspensive appeal as a matter of law only from judgments “granting or refusing an annulment of marriage or a divorce.” Since plaintiff’s appeal does not involve the divorce judgment, but only the community property partition, La.Code Civ.P. art. 3941 is not applicable. However, as plaintiff has properly perfected his suspensive appeal and has filed a suspensive appeal bond, his appeal will be recognized as suspensive pursuant to La.Code Civ.P. art. 2123 et seq. Case re*579manded to the court of appeal for further proceedings.
WATSON, J., not on panel.